- Prepared by EDGARX.com Exhibit 10.1 EXECUTIVE EMPLOYMENT AGREEMENT THIS AGREEMENT (hereinafter "Agreement") is made and entered into this 5th day of May, 2017 (the “Effective Date”), by and between Mechanical Technology, Incorporated, a corporation organized and doing business under the laws of the State of New York (hereinafter "MTI"), having a principal office for the transaction of business located at 325 Washington Avenue Extension, Albany, New York 12205, and Frederick (Rick) Jones (hereinafter "Executive"). WHEREAS, Executive is currently employed as an at-will employee and executive of MTI; WHEREAS, MTI desires to continue to employ Executive in accordance with the terms of this Agreement; and WHEREAS, Executive desires to be so employed by MTI. NOW, THEREFORE, in view of the foregoing, and in consideration of the following terms, covenants and conditions, and other good and valuable consideration, the parties hereto agree as follows: Employment. MTI employs Executive and Executive accepts employment with MTI in the position of Chief Executive Officer and Chief Financial Officer. Executive shall be employed as an exempt, full-time employee. Term. The term of this Agreement shall commence on the execution date of this Agreement, and shall continue to and including December 31, 2018 (the “Initial Term”), unless terminated earlier in accordance with this Agreement. Unless earlier terminated as provided herein, at the expiration of the Initial Term, Executive’s employment and the term of this Agreement shall automatically extend and continue for successive one (1) year periods (each, an “Additional Term”), unless either party gives written notice of termination no later than ninety (90) days prior to the expiration of the Initial Term or any Additional Term, as the case may be. The Initial Term and all Additional Term(s), taken together, shall be referred to herein as the “Employment Term.” Duties. Executive at all times will faithfully, industriously and lawfully render full-time, exclusive professional services, attention, and best professional efforts to performing all duties that may be required in the positions of Chief Executive Officer and Chief Financial Officer, all duties set forth in MTI’s bylaws, and such other duties and responsibilities as directed by MTI’s Board of Directors. Compensation and Benefits. In consideration of the services to be rendered by Executive under or in connection with this Agreement, Executive shall be paid such compensation and benefits as are set forth in the following paragraph: Base Salary. MTI agrees to pay Executive a base salary of $182,310.00 per annum or such higher figure as may be agreed upon from time to time by the Board of Directors. Executive’s Base Salary may be increased in accordance with this Section without the need to amend the Agreement. Any such increase shall be put into effect by MTI adjusting its payroll records, issuing increased paychecks to Executive and providing Executive with notice of such change in accordance with New York Labor Law. Any Base Salary or other compensation paid to Executive shall be subject to withholding and any other normal payroll practices in effect at MTI from time to time. Executive Bonus Program. Executive will be eligible to receive an annual bonus in accordance with MTI’s Executive Bonus Program, which is established annually by the Board of Directors at its sole discretion. In order to receive an annual bonus under MTI’s Executive Bonus Program, Executive must be employed through the end of the applicable fiscal year. Any annual bonus received in accordance with MTI’s Executive Bonus Program shall be deemed earned upon payment and will be paid within sixty (60) days following the end of the applicable fiscal year. Discretionary Bonus. Notwithstanding Section 4(b), MTI may, at is sole discretion, award an additional, discretionary bonus to Executive in connection with the Board of Director’s annual evaluation of Executive, which shall be completed at the end of the applicable fiscal year. Any discretionary bonus awarded in accordance with this Section shall be paid within sixty (60) days following the end of the applicable fiscal year. Stock Options. Executive is eligible to receive stock options or other awards under the Mechanical Technology, Incorporated Equity Incentive Plans. Terms and conditions will be set forth in one or more award agreements. MTI’s Board of Directors will determine the number of any options or other awards granted to Executive under the Equity Incentive Plans. All stock options will be granted with a per share exercise price equal to the fair market value of a share of the stock subject to the option, determined in accordance with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended, and the final Treasury regulations and guidance issued thereunder (“Section 409A”). Fringe Benefits. To the extent eligible, Executive shall be entitled to such employee benefits, if any, as are generally provided from time to time during the Employment Term by MTI to its full-time employees, generally, and in accordance with the terms and conditions of the applicable version of MTI’s Employee Handbook, insurance carrier master policy and plan document. Should there be a discrepancy between the information presented in MTI’s Employee Handbook and applicable plan document, the plan document takes precedence. MTI Policies.
